DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 12/8/2021.
Claims 1, 5, 6, 9, 12, 15 and 17 have been amended.
Claims 1-20 remain pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SASSIFI: An Architecture-level Fault Injection Tool for GPU Application Resilience Evaluation” to Hari et al.

Per claims 1, 9 and 15, Hari teaches a method comprising: 
executing instrumented executable code using a host processor in coordination with a co-processor, the executing by the host processor comprising: 
initializing one or more profile counters that are associated with one or more portions of the instrumented executable code (see at least page 2, col.2 “GPU instrumentation must coordinate with the host CPU to both initialize instrumentation counters and to gather their values. We use the CUPTI library to initialize counters before kernels launch and to copy information off the device after kernels exit”);
launching an instance of a function after the initializing of the one or more profile counters (see at least page 2, col.2 “GPU instrumentation must coordinate with the host CPU to both initialize instrumentation counters and to gather their values. We use the CUPTI library to initialize counters before kernels launch and to copy information off the device after kernels exit”); 
causing execution, by the co-processer using the instance of the function, of the one or more portions of the instrumented executable code and an update, by the co-processor, to the one or more profile counters based on the execution (see at least page 3, col.2 “During kernel execution, we maintain a counter for the selected instruction group and check whether the dynamic instruction count that will execute next or just executed (based on whether the check is performed in the SASSI handler before or after the instruction, respectively) is the selected instruction. If so, we inject the error at this instruction by selecting the register and the location of the bit-flip using the two random numbers passed by the tuple…”); and 
retrieving profile information that corresponds to the one or more profile counters after the update (see at least page 2, col.2 “…copy information off the device after kernels exit”).

Per claims 2, 10 and 20, Hari further teaches
wherein the host processor is a Central Processing Unit (CPU) and the co-processor is a Graphics Processing Unit (GPU) (see at least page 2, col.2 “…occur on different executions of the SASSI instrumented application on the GPU; step (2) is performed on the host CPU…”).

Per claims 3 and 11, Hari further teaches
wherein update includes incrementing the one or more profile counters in atomic operations (see at least page 4, col.2 “…the NVIDIA compiler using the-Xptxas -v option in the profiling phase…”).

Per claims 4 and 16, Hari further teaches
wherein the executing further comprises allocating a co-processor memory of the co-processor for the one or more profile counters (see at least page 5, col.1 “…We obtain the average number of allocated physical registers per kernel by multiplying the number of statically allocated registers per thread with the average number of active threads (number of active warps _ 32) in an SM…”).

Per claims 5 and 12, Hari further teaches
wherein the instance of the function comprises a kernel, the one or more profile counters are associated with functions of the kernel, and the causing execution of the one or more portions of the instrumented executable code include invoking the kernel (see at least page 2, col.2 “GPU instrumentation must coordinate with the host CPU to both initialize instrumentation counters and to gather their values. We use the CUPTI library to initialize counters before kernels launch and to copy information off the device after kernels exit”).

Per claim 6 and 17, Hari further teaches
wherein the retrieving of the profile information includes the host processor copying the one or more profile counters from a co-processor memory to a host processor memory (see page 2, col.2 “…copy information off the device after kernels exit”; see also at least page 6, col.1 “…copying data between the GPU and CPU memories…”).

Per claims 7 and 18, Hari further teaches
wherein the retrieving includes the host processor calling a library to write the profile information into a file (see at least page 2, col.1 “…We use the CUPTI library to initialize counters before kernels launch and to copy information off the device after kernels exit…”).

Per claims 8 and 19, Hari further teaches
providing the profile information to a compiler that generates executable code based at least on the profile information (see at least page 2, col.2 “SASSI is a compiler-based instrumentation tool that runs as the final pass in NVIDIA’s production backend compiler and assembler, ptxas…In this paper, we use SASSI to inject instrumentation after all SASS instructions that modify registers or memory…”).

Per claim 13, Hari further teaches
wherein the updates to the one or more profile counters are made in a co-processor memory (see at least page 6, col.1 “We obtain the GPU execution time using the –print-gputrace option in the nvprof tool, including the time spent in copying data between the GPU and CPU memories…”).

Per claim 14, Hari further teaches
wherein the updates to the one or more profile counters include an increment to a profile counter of the one or more profile counters for each iteration of a plurality of iterations that a portion of the one or more portions of the instrumented executable code that is assigned to the profile counter is executed (see at least page 2, col.2 “Profiling and identifying the error injection space. We collect the information needed to identify the error injection space in this step. Specifically, we collect (1) static kernel names in an application, (2) the number of times each kernel executes, and (3) the number of dynamic instructions per instruction group (a set of opcodes)…”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191